Review of an order of the Industrial Commission denying plaintiff compensation for an injury to his right eye, allegedly sustained by him in an accident occurring in the course of his employment. *Page 313 
It is admitted that on March 26, 1946, the day when plaintiff claims to have been injured, that he was manager of the defendant, Salt Lake Laundry; that he was an employee of the laundry within the meaning of the Workmen's Compensation Act, U.C.A. 1943, 42-1-1 et seq.; that the laundry was covered by the terms of the act; and that the insurance carrier was the defendant, State Insurance Fund. While the other facts referred to later in this opinion are not admitted, they are for the most part uncontroverted.
After a hearing the commission found that plaintiff had not sustained an injury in the course of his employment on the day in question, and, therefore, denied him an award of compensation. In keeping with our previous holding, in order to warrant a reversal of this order the record must disclose such material, substantial, competent and uncontradicted evidence as to justify the conclusion as a matter of law that the commission acted arbitrarily in finding as it did. The single question, therefore, before us on this review is whether or not there is evidence which compels a finding by the commission that plaintiff sustained a compensable accidental injury in the course of his employment. To answer this question, we review the evidence in detail.
The facts set forth in chronological order are these: In May, 1945, plaintiff was examined for glasses, and with the exception of being farsighted, which is normal in persons of his age, his eyes were found to be in good condition. On March 26, 1946, he was manager of the defendant laundry and on that date, he was driving a truck out to Kearns Army Air Base. The purpose of his trip was to take a contract of the Salt Lake Laundry out to Kearns to be executed by the appropriate Air Base agent. He was driving on Redwood Road and because of being late for his appointment, he was driving at a fairly high rate of speed. The truck hit a rough spot in the road causing it to bounce and temporarily go out of control. The bouncing jolted *Page 314 
plaintiff and when he recovered control of himself and his car, he discovered that the vision of his right eye was blurred, and that he could not clearly see out of this eye. This is the first time he had ever encountered any trouble with his eye.
Early on the next morning (March 27, 1946), plaintiff consulted Dr. Saunders, an eye specialist, for treatment of the blurred vision. Dr. Saunders at the time of this visit claims to have been very rushed, but in his examination, he noticed the eye was very hazy and not normal. Plaintiff claims to have given Dr. Saunders the history of the injury at the time of his visit on March 27, 1946, and the doctor does not dispute this testimony. He merely claims he did not remember the history as given by plaintiff and had no written report of the statements made. The plaintiff returned the next day, was given further treatment by Dr. Saunders, his vision checked, and the right eye rated at 20-30. After a number of treatments and within 30 days after the date of the accident, the vision of the eye was impaired to such an extent that it was then rated 20-70. Dr. Saunders suggested that plaintiff consult his private physician for possible systemic disorder. Plaintiff followed this advice, was examined by his family physician and found to be in good health. During the month of June, 1946, plaintiff was treated by Dr. Saunders on at least 14 separate occasions, and during this period, the eye became progressively worse. At no time during the course of this treatment did Dr. Saunders ever diagnose plaintiff's disability as a detached retina. By August, 1946, the vision was so impaired that the injured eye was rated at 6-200. During the month of August, 1946, plaintiff was sent to Dr. White, another eye specialist, for examination. In detailing the history of his trouble to Dr. White, he made mention of and gave the details concerning the accident of March 26, 1946. Dr. White testified that his examination did not disclose the retina had been detached, but he had no doubt in the world that plaintiff had a detached retina *Page 315 
when he was subsequently examined by other doctors. Dr. White claimed his last examination indicated the stage was all set for such result. In his opinion, plaintiff had, at the time of the accident, suffered a minute hemmorhage of some of the capillaries of the eye and this had resulted in a progressive degeneration of the macula; that the jolting could have been the precipitating cause of the hemorrhage and injury to the eye; and that while he could not say how long the condition had existed, he was convinced some disturbance had affected the macula of the eye.
The condition of the eye continued to get worse and the medical treatment given afforded plaintiff no relief. Upon suggestion from his daughter, he proceeded to Seattle, Washington, where he was examined by doctors practicing in that city. Those eye doctors examined plaintiff on February 26, 1947, and their diagnosis established that the sight of the eye was so impaired that his vision was rated as merely light perception. Their testimony was that on that date the detached retina was readily discernible. In giving those doctors the history of his injury, plaintiff detailed the same facts and circumstances concerning the accident that he had given Dr. White. It was while under treatment of those doctors that plaintiff was first informed he had a detached retina and that his injury might be compensable. The Seattle doctors expressed doubts about the success of an operation on the eye because of the length of time the retina had been detached. Plaintiff then returned to Salt Lake and was examined by another eye specialist who was unwilling to operate because the detachment had existed for such a long period of time. When plaintiff was unable to obtain relief here, he returned to Seattle and had an operation performed. The operation was not successful, and the sight of the eye was not restored.
In view of the general wording used by the Commission in its decision in this case, we are again faced with uncertainty as to the reasons why the commission denied the award. The decision is so composed that the denial *Page 316 
could be based on one of two grounds: First, that the commission concluded plaintiff did not suffer an accident as claimed. Second, that assuming an accident, the commission found there was no causal connection between the accident and the subsequently disability. We repeat what was said in Miner v. Industrial Commission, et al., 115 Utah 88,202 P.2d 557, that we do not commend such a finding as it is impossible for us to determine the true reason why the claim was denied. If the commission did not believe plaintiff's story as to the accident, it would have been an easy task to have so stated in its opinion. If on the other hand, it believed that plaintiff had sustained an accident but had failed to establish any causal connection between the accident and the injury, that likewise, would have been easy to so disclose. Or, if the commission had believed that plaintiff's evidence was deficient in both particulars, then the decision could have been so worded as to be indicative of failure of proof on both issues. Because of the sweeping nature of the order of denial we are compelled to review both questions, and if the findings of the commission can be sustained on either, then the award should be affirmed; otherwise, not.
Defendants in an effort to sustain a holding that the commission could find that the plaintiff did not suffer an accident rely on the case of Smith v. IndustrialCommission, 104 Utah 318, 140 P.2d 314, 316. Mr. Justice Wade in speaking for the court in that case made the following statement:
"The weakness of plaintiff's case is that there is no evidence other than his own testimony that he had any accident, or the details or effects thereof, and he is an interested witness. By the nature of the accident it is impossible to contradict his testimony. Such a situation presents an opportunity for imposition. A person who discovers he has a hernia can readily make up the details of a story which would prove that it was caused by an accident in the course of his employment. Under such circumstances he would naturally tell that it occurred while he was alone, he would describe the usual symptoms when a hernia is caused and would make a plausible explanation of why he did not report it sooner. The person making such a fabrication *Page 317 
can do so knowing that no one can directly contradict his testimony. Under these circumstances would it be unreasonable for the commission to refuse to believe his story?"
While there is some similarity between the facts of theSmith case and the instant one, there are also facts which make the rule of the Smith case inapplicable. If the rule announced in that case were to be extended to the facts in this case, then an injured employee who could not produce witnesses to the accident, might be denied recovery. The only important similarity in the facts of the two cases are that in both instances the employee was alone at the time the claimed accident occurred, and, hence, had exclusive knowledge as to whether or not an accident happened. In most other respects, the facts of the two cases are dissimilar. In the Smith case the applicant did not know he was injured until long after the claimed accident and he did not tell anyone of any claimed accident until after he had discovered that he had a hernia and was going to claim compensation. His first disclosure was after he had determined that he could obtain medical coverage if the injury occurred in the course of his employment. The facts which he then asserted were necessary links to complete the chain of events from accident to disability. In this case, plaintiff's immediate and subsequent actions, statements, and physical condition corroborate the history of the accident as told by him. There is not an inference from the record which casts doubt on the probability of the story told by him. There are no inconsistencies in his action and no uncertainties in his testimony. Every act on his part was consistent with his desire to find a cure for his injury and were inconsistent with a scheme to fix liability on his employer. The steps taken by plaintiff militate against a theory of an after thought to obtain compensation, inasmuch as plaintiff incurred substantial obligations and fully disclosed the manner in which he claimed the accident happened long before he knew the nature of his injury and at least a year prior to the time he was informed he might have a compensable claim. Such conduct *Page 318 
does not suggest a fabricated plan to obtain coverage. On the contrary, it is inconsistent with any such attempt. Had plaintiff considered the possibility of obtaining compensation prior to the suggestion made by the Seattle doctors, he in all probability would have filed his claim at an early date. One intending to mulct an insurance carrier would be inclined to protect against any possible personal liability by having the liability of the employer determined before the expenses were incurred.
To point out the consistent acts and conduct of this plaintiff, we direct attention to the following facts: The plaintiff reported to a doctor's office at the first reasonable opportunity after the claimed accident. Over the period of his treatment he notified three doctors that he first noticed the injury to his eye immediately after being jolted while driving his automobile over a rough portion of the highway. The first disclosure was made to Dr. Saunders the morning after the day of the accident. The same identical story was told to Dr. White in August, 1946, and was repeated to the Seattle doctors in February, 1947. Were we to disregard the plaintiff's testimony that he gave the history to Dr. Saunders, we still find three disclosures made prior to the time the plaintiff had any reason to believe that he would be entitled to compensation. Plaintiff was operated on in April, 1947, and not until after that time did he claim compensation. Certainly, at the time he made his disclosure of how the injury to the eye was incurred he had no idea that the facts he related would entitle him to compensation.
The uncertainty connected with the nature of plaintiff's injury; his immediately reporting for medical advice and assistance; his disclosure of the manner in which the accident occurred, without his knowledge that such a state of facts would entitle him to compensation; his consistent conduct over a long period of time, with only the thought of saving his eye sight; and, his incurring of extensive personal obligations for corrective treatment all argue strongly against the probability that he was attempting to impose *Page 319 
the costs of a noncompensable injury on his employer and distinguish this action from Smith v. Industrial Commission, supra.
It is contended that plaintiff's failure to file notice of his injury with his employer and the delay in filing a claim with the commission cast doubt on the reliability of the story as told by him. Under the facts of this case, we do not believe these contentions have any persuasive force and effect for the following reasons: First, the plaintiff was the owner and manager of the corporation for which he worked and filing a report would, in effect, be only reporting to himself. Second, until some medical authority informed him of the nature of his injury, the plaintiff could hardly be expected to know that he had suffered a compensable injury. Early in the treatment of the injury there was some doubt in the minds of the specialists as to the nature of his disorder and until such time as the medical authorities could determine a causal connection between the accident and the injury, it would be unreasonable to hold plaintiff to a higher degree of knowledge.
If the commission, therefore, found that the applicant did not suffer an accident in the course of his employment, such finding is unreasonable and arbitrary and connot be sustained.
We pass now to a consideration of the second question, namely, whether or not the commission acted unreasonably and arbitrarily in finding, if it did so find, that there was no causal connection between the accident and the injury. If it were necessary for us to find that plaintiff suffered a detached retina on the day of the accident, then the commission would not have been arbitrary in making a finding to the effect that plaintiff had not established a causal connection between the accident and the injury. However, as we interpret the medical evidence a different conclusion is inescapable. We are of the opinion that the evidence compels a holding that the jolting was the precipitating *Page 320 
cause of the detached retina, but that the completed separation developed over a period of weeks rather than immediately upon plaintiff being jolted.
Dr. Saunders, after qualifying as an expert eye doctor, testified that there are a lot of causes of detached retina, but that he was not familiar enough with the detachment to be able to identify all the causes. He further testified that when plaintiff first came to see him, plaintiff complained of a blurring vision of the right eye and that the eye was very hazy; that on the next day, March 28, he examined the plaintiff's eye with an ophthalmoscope, and on that day he rated the vision of the right eye as 20-30 which was normal; that there was no sudden loss of vision, rather there was a gradual degenerative process from day to day; that at times plaintiff could see the building across the street, but complained of blurred outlines; that there was a haziness about the fundus and that condition is generally caused by cells being deposited within the media; that on April 25, plaintiff's vision was rated as 20-70 and on August 27, it was rated 6-200; that he considered it a toxic condition or some systemic disorder and to determine whether or not the cause might be from a systemic condition, he sent plaintiff to his family physician; that the results of this examination showed no systemic disorder; that he was not making progress in treating the injured eye; that he did not think there was a detached retina, and, if plaintiff was suffering from such a condition the condition arose after he finished treating plaintiff; that he informed plaintiff on several occasions, that he did not know what was the matter with the eye; and, that at the time of the hearing, he was unable to state the cause of plaintiff's condition.
Dr. White, a qualified eye doctor, testified that he first saw plaintiff on August 29, 1946; that on that occasion, plaintiff told him that he had hit some rough road while driving his car on March 26, 1946; that immediately afterwards plaintiff noticed haziness of vision and had a feeling like his eye was full of worms; that on plaintiff's first visit *Page 321 
he examined the eye and made such an examination as would reveal a detached retina; that he did not see a detachment at that time but had no doubt in the world that plaintiff had a detached retina when plaintiff was subsequently examined by other doctors; that his examination established that the stage was all set for such a result; that in his opinion, applicant had, at the time of the jolting, suffered a minute hemorrhage of some of the capillaries of the eye, and this resulted in a degeneration of the macula; that his diagnosis was macula degeneration; that indirect trauma from straining or jolting is the precipitating or final blow that produces a hole in the retina; that some disturbance had affected the macula of the eye, but he could not say how long that condition had existed; and that the jolting could have been the precipitating cause of the hemorrhage and the injury to the eye.
Dr. Jensen, who is qualified as an expert on ophthalmology, testified that he first met and examined plaintiff in Seattle, Washington, February 26, 1947; that at that time, there was a large detachment of the retina of the right eye; that he recommended that plaintiff's eye be operated on and an operation was performed on April 3, 1947; that in his opinion about 50 per cent of all detached retinas are caused by accident, plus an underlying predisposition to detachment; that myopic eyes are generally predisposed to detached retina, but Mr. Dole's eye was not myopic; that in his examination of plaintiff, he found no organic, systemic or other condition which might account for the detached retina other than by reason of an accident; that the most likely cause of plaintiff's detachment was trauma or accident. In answer to a hypothetical question based on the plaintiff's version of the accident, the medical history and his own diagnosis, Dr. Jensen testified that in his opinion it was highly probable that plaintiff's condition was traceable to the jolting plaintiff received on March 26, 1946.
Dr. Haffley, another eye specialist, testified and his testimony is in all particulars consistent with the testimony of *Page 322 
Dr. Jensen just detailed. In the course of his examination he did not find any organic or systemic conditions which might account for the detachment. In his opinion the most probable explanation was that the detached retina was of traumatic origin; that a detachment is essentially an undermining condition in which the retina either slowly or swiftly separates from the vascular base of the chorioid; and that in the normal course of eye the detachment gets progressively larger.
Summarized briefly, it is clear from the evidence of the plaintiff and the medical experts, that plaintiff suffered some injury to his eye at the time of the jolting, an injury of such importance that applicant remained under constant treatment for some 13 months and yet lost his sight. The Salt Lake doctors are in agreement that starting with the first examination the eye was hazy, the vision affected, and the condition became progressively worse. While neither Dr. Saunders nor Dr. White diagnosed the condition as being a detached retina, neither testified that the precipitating cause of the loss of vision could not be the jolting or the shaking. Dr. Saunders testified that he was unable to determine the cause, but he does not eliminate the jolting as a factor. Dr. White testified that apparently the eye had been injured by the jolting; that he thought there was a minute hemorrhage of some of the capillaries of the eye; that this resulted in a degeneration of the macula which eventually brought about a detached retina. The medical testimony of the Seattle doctors blends in with the testimony of Dr. White and they find the stage which Dr. White could so clearly anticipate when he treated plaintiff. Moreover, there is no dispute about the fact that at the time they examined the applicant the detachment was complete and had existed for a considerable period of time.
To support plaintiff on the second issue we have his testimony which shows the sudden and immediate effect of the jolting on the eye and the progressive degeneration over the subsequent 13 months in spite of constant medical care. *Page 323 
The story told by plaintiff establishes a complete chain of cause and effect from the accident to the total loss of vision. His testimony is supplemented by that of the medical experts, and when the evidence of all witnesses is considered collectively, it points so unerringly to the conclusion that the eye was accidentally injured by the sudden jolting that we can say, as a matter of law, that the commission was arbitrary in not so finding. While the detached retina does not appear to have become readily apparent until after some period of time, in analyzing the testimony of the doctors, it is apparent the final loss of vision can be traced, step by step, from the original accident. There is no break in or uncertainty about the completed chain of events and to a reasonable mind the record permits of only one conclusion — that is, that the jolting was the precipitating cause of applicant's injury.
If the commission based its denial of compensation on the ground that plaintiff had not established a causal connection between the accident and the injury, it must have done so on the theory that it was necessary for plaintiff to establish that he had a detached retina at the time he was treated by Dr. Saunders. It was not necessary for the commission to so find, as all that was required was a finding that the accident was a precipitating cause of plaintiff's ultimate disability and that the chain of causation between accident and injury was complete. In view of the evidence in the record, we conclude the commission acted unreasonably if it denied the award on this ground.
The record discloses such material, substantial, competent and uncontradicted evidence on both issues as to justify the conclusion as a matter of law that the commission acted arbitrarily in denying compensation. We, therefore, annul the order and refer the matter back to the commission for further action not inconsistent with this opinion.
WADE and McDONOUGH, JJ., concur. *Page 324